Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/3/2021, 6/24/2021 and 9/28/2021 are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
No prior art of record shows the roof mounting bracket having a body with flanges each extending substantially perpendicularly therefrom in a direction, each of the flanges having an aperture, the aperture of one of the flanges having first, second and third aperture portions, an annular flange extending between two of the aperture portions, and a notch, nor any motivation to do so.  Prior art of record shows similar brackets but lacks the specific structure of the extending flanges, the aperture portions, the annular flange and the notch in combination nor any motivation to combine these features. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/